DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-6, 8-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitations of “a multimedia output unit including an outputting surface for outputting multimedia content; the bracket component includes a supporting arm including a first straight section and a second straight section forming an obtuse angle, and the second straight section is connected to the multimedia output unit via the second end; and a processing unit for transmitting the multimedia content to the multimedia output unit, the first straight section of the bracket component being connected to the processing unit via the first end of the bracket component; and a surface of the multimedia output unit opposite to the outputting surface is parallel to and abuts against the second straight section of the bracket component” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example
Arima (US 20150002998) discloses:
An electronic device, comprising: 
a multimedia output unit (e.g. 12 FIG.1) for outputting multimedia content; 
a bracket (e.g. 20 FIG.1) component for supporting the multimedia output unit and having a first end and a second end opposite to the first end (e.g. top and bottom shown FIG.1), wherein the second end is connected to the multimedia output unit; and 
a processing unit (e.g. 101 FIG.14) for transmitting the multimedia content to the multimedia output unit, wherein: 

in response to the multimedia output unit being placed on the supporting surface, the bracket component is lower than the top surface of the processing unit (portions of 20 below the upper surface of 11 shown e.g. FIG.4)
while Arima does not explicitly disclose:
the entire bracket component is lower than the top surface of the processing unit 
Keely et al. (US 2006/0077622) teaches:
in response to the multimedia output unit (e.g. 211 FIG.6A) being placed on the supporting surface (horizontal plane indicated e.g. FIG6A), the entire bracket (e.g. 230 FIG.6A, FIG.6B) component is lower than the top surface of the processing unit (230 within 310 FIG.3A, 230 within 610 Fig.6A, described paragraph [0042])
However neither Arima nor Keely discloses/teaches:
“a multimedia output unit including an outputting surface for outputting multimedia content; the bracket component includes a supporting arm including a first straight section and a second straight section forming an obtuse angle, and the second straight section is connected to the multimedia output unit via the second end; and a processing unit for transmitting the multimedia content to the multimedia output unit, the first straight section of the bracket component being connected to the processing unit via the first end of the bracket component; and a surface of the multimedia output unit opposite to the outputting surface is parallel to and abuts against the second straight section of the bracket component”

The specific limitations of “a multimedia output unit including an outputting surface for outputting multimedia content;  the bracket component includes a supporting arm including a first straight section and a second straight section forming an obtuse angle, and the second straight section is connected to the multimedia output unit via the second end; and the first straight section of the bracket component being connected to the processing unit via the first end of the bracket component; and in response to the multimedia output unit being placed on the supporting surface[[,]]: the entire bracket component is lower than [[a]] the top surface of the processing unit; and a surface of the multimedia output unit opposite to the outputting surface is parallel to and abuts against the second straight section of the bracket component” in Claim 9 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example
Arima (US 20150002998) discloses:
An electronic device, comprising: 
a multimedia output unit (e.g. 12 FIG.1) for outputting multimedia content; 
a bracket (e.g. 20 FIG.1) component for supporting the multimedia output unit and having a first end and a second end opposite to the first end (e.g. top and bottom shown FIG.1), wherein the second end is connected to the multimedia output unit; and 
a processing unit (e.g. 101 FIG.14) for transmitting the multimedia content to the multimedia output unit, a region for accommodating an inputting unit being on a top surface of the processing unit (e.g. keyboard atop 11 FIG.1); wherein;
in response to the electronic device being placed on a supporting surface (horizontal plane described not shown paragraph [0013]), an orthogonal projection of the first end of the bracket component on the supporting surface is positioned differently from an orthogonal projection of the processing unit on the supporting surface (shown e.g. FIG.1), and 
in response to the multimedia output unit being placed on the supporting surface, the bracket component is lower than the top surface of the processing unit (portions of 20 below the upper surface of 11 shown e.g. FIG.4)
while Arima does not explicitly disclose:
the entire bracket component is lower than the top surface of the processing unit 

in response to the multimedia output unit (e.g. 211 FIG.6A) being placed on the supporting surface (horizontal plane indicated e.g. FIG6A), the entire bracket (e.g. 230 FIG.6A, FIG.6B) component is lower than the top surface of the processing unit (230 within 310 FIG.3A, 230 within 610 Fig.6A, described paragraph [0042])
However neither Arima nor Keely discloses/teaches:
“a multimedia output unit including an outputting surface for outputting multimedia content;  the bracket component includes a supporting arm including a first straight section and a second straight section forming an obtuse angle, and the second straight section is connected to the multimedia output unit via the second end; and the first straight section of the bracket component being connected to the processing unit via the first end of the bracket component; and in response to the multimedia output unit being placed on the supporting surface[[,]]: the entire bracket component is lower than [[a]] the top surface of the processing unit; and a surface of the multimedia output unit opposite to the outputting surface is parallel to and abuts against the second straight section of the bracket component”

The specific limitations of “a multimedia output unit including an outputting surface for outputting multimedia content; the bracket component includes a supporting arm including a first straight section and a second straight section forming an obtuse angle, and the second straight section is connected to the multimedia output unit via the second end; a wireless charging component on a top surface of the processing unit or on the second side of the supporting component; the first straight section of the bracket component being connected to the processing unit via the first end of the bracket component;  and a surface of the multimedia output unit opposite to the outputting surface is parallel to and abuts against the second straight section of the bracket component” in Claim 13 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example
Arima (US 20150002998) discloses:
An electronic device, comprising: 
a multimedia output unit (e.g. 12 FIG.1) for outputting multimedia content; 

a supporting component having a first side and a second side opposite to the first side (e.g. top and bottom of 11 FIG.9), wherein:
a processing unit (e.g. 101 FIG.14) for transmitting the multimedia content to the multimedia output unit, wherein: 
in response to the electronic device being placed on a supporting surface (horizontal plane described not shown paragraph [0013]), an orthogonal projection of the first end of the bracket component on the supporting surface is positioned differently from an orthogonal projection of the processing unit on the supporting surface (shown e.g. FIG.1); and 
in response to the multimedia output unit being placed on the supporting surface, the bracket component is lower than the top surface of the processing unit (portions of 20 below the upper surface of 11 shown e.g. FIG.4)
while Arima does not explicitly disclose:
a wireless charging component on a top surface of the processing unit or in a second section of the supporting component
the entire bracket component is lower than the top surface of the processing unit 
WONG et al. (US 2016/0036478) teaches:
a wireless charging component (40 FIG.8) on a top surface of the processing unit (e.g. 100 FIG.6) or in a second section of the supporting component
and Keely et al. (US 2006/0077622) teaches:

However none of Arima, Keely, or WONG discloses/teaches:
“a multimedia output unit including an outputting surface for outputting multimedia content; the bracket component includes a supporting arm including a first straight section and a second straight section forming an obtuse angle, and the second straight section is connected to the multimedia output unit via the second end; a wireless charging component on a top surface of the processing unit or on the second side of the supporting component; the first straight section of the bracket component being connected to the processing unit via the first end of the bracket component;  and a surface of the multimedia output unit opposite to the outputting surface is parallel to and abuts against the second straight section of the bracket component”

Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERON S MILLISER/            Examiner, Art Unit 2841      



/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841